UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 20, 2014 MACATAWA BANK CORPORATION (Exact name of registrant as specified in its charter) Michigan (State or other jurisdiction of Incorporation) 000-25927 (Commission File Number) 38-3391345 (I.R.S. Employer Identification No.) 10753 Macatawa Drive, Holland, Michigan (Address of principal executive offices) (Zip Code) (616)820-1444 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name or former address, if changed since last year) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12). o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 7.01Regulation FD Disclosure On February 24, 2014, Macatawa Bank Corporation issued a press release announcing that its Board of Directors has declared a quarterly cash dividend.The press release is attached to this Current Report as Exhibit 99.1 and is here incorporated by reference. The information in this Item 7.01 and the press release filed as Exhibit 99.1 are furnished pursuant to Item 7.01 and are not deemed to be "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933 except as expressly set forth by specific reference in such a filing. Item 8.01Other Events On February 20, 2014, the Board of Directors of Macatawa Bank Corporation declared a quarterly cash dividend of $0.02 per share of its common stock to be paid on March 28, 2014, to shareholders of record as of the close of business on March 7, 2014. Item 9.01Financial Statements and Exhibits. (d)Exhibits 99.1Press Release dated February 24, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:February 24, 2014 MACATAWA BANK CORPORATION By /s/ Jon W. Swets Jon W. Swets Chief Financial Officer
